On December 17,1993, the Defendant was sentenced to five (5) years at Montana State Prison for the offense of Stalking, a Felony. Credit for 68 days previously served at the Gallatin County Detention Center plus credit shall be given for additional days that the defendant shall serve at the Gallatin County Detention Center after December 16, 1993, until his transportation to the Montana State Prison. Dangerous offender status is given.
On March 25, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Alan Johnson, Legal Intern from the Montana Defender Project. The state was represented by Martin Lambert, Deputy County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Alan Johnson, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court, and they also wish to thank Martin Lambert for representing the State of Montana.